UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:                                                         :
                                                               :
                                                               :
         TRANSCARE CORPORATION, et al.,                        :   Chapter 7
                                                               :   Case No. 16-10407 (SMB)
                                                               :   (Jointly Administered)
                                    Debtors.                   :
---------------------------------------------------------------x
SALVATORE LAMONICA, as Chapter 7                               :
Trustee for the Estates of TransCare                           :
Corporation, et al.,                                           :
                                                               :
                                    Plaintiff,                 :
                                                               :   Adv. Proc. No. 18-1021 (SMB)
                  - against -                                  :
                                                               :
LYNN TILTON, PATRIARCH PARTNERS                                :
AGENCY SERVICES, LLC, PATRIARCH                                :
PARTNERS, LLC, PATRIARCH PARTNERS                              :
MANAGEMENT GROUP, LLC, ARK II CLO                              :
2001-1 LIMITED, TRANSCENDENCE                                  :
TRANSIT, INC., and TRANSCENDENCE                               :
TRANSIT II, INC.,                                              :
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------x

                               DEFENDANTS’ NOTICE OF
                       MOTION FOR PARTIAL SUMMARY JUDGMENT
       PLEASE TAKE NOTICE that pursuant to the accompanying Memorandum In Support

of Defendants’ Motion for Partial Summary Judgment, Defendants’ Local Rule 7056-1(b)

Statement of Material Facts Not in Dispute, and the Declaration of Michael T. Mervis and the

exhibits annexed thereto, Defendants, through their undersigned counsel, will move before the

Honorable Stuart M. Bernstein, United States Bankruptcy Judge for the Southern District of New

York (the “Bankruptcy Court”), One Bowling Green, Courtroom 723, New York, New York

10004-1408, on July 22, 2019 at 10:00 a.m., for entry of an Order pursuant to Rule 56 of the

Federal Rules of Civil Procedure, made applicable herein by Rule 7056 of the Federal Rules of

Bankruptcy Procedure, granting summary judgment in Defendants’ favor on the following

Counts in the Amended Complaint (the “Motion”):

       A. Count I (Breach of Fiduciary Duty of Loyalty and Good Faith);

       B. Count III (Equitable Subordination);

       C. Count IX (Automatic Stay Violation);

       D. Count XII (Payment Subordination);

       E. Count XIII (Limitation on Liens) as against Defendant Patriarch
          Partners Agency Services, LLC; and

       F. Count XIV (Avoidance and Turnover).

       PLEASE TAKE FURTHER NOTICE that any response or objection (“Objection”) to the

Motion must be in writing, shall conform to the Federal Rules of Bankruptcy Procedure and the

this Court’s Local Rules, and shall be filed with the Bankruptcy Court (a) by attorneys practicing

in the Bankruptcy Court, including attorneys admitted pro hac vice, electronically in accordance

with General Order M-399 (which can be found at www.nysb.uscourts.gov), and (b) by all other

parties in interest, on a CD-ROM, in text-searchable portable document format (PDF) (with a

hard copy delivered directly to Chambers), in accordance with the customary practices of the


                                                 2
Bankruptcy Court and General Order M-399, to the extent applicable, and served in accordance

with General Order M-399 so as to be received no later than July 15, 2019 at 4:00 p.m. (the

“Objection Deadline”).

       PLEASE TAKE FURTHER NOTICE that if no Objection is timely filed and served with

respect to the Motion, the Defendants may, on or after the Objection Deadline, submit to the

Bankruptcy Court an order substantially in the form of the proposed Exhibit A, which order may

be entered with no further notice or opportunity to be heard.

Dated: June 20, 2019
       New York, New York
                                             PROSKAUER ROSE LLP

                                             By: /s/ Michael T. Mervis
                                                    Michael T. Mervis
                                                    Timothy Q. Karcher
                                                    Eleven Times Square
                                                    New York, NY 10036-8299
                                                    Tel.: (212) 969-3000
                                                    Fax: (212) 969-2900
                                                    Email: mmervis@proskauer.com
                                                            tkarcher@proskauer.com

                                             Nicole A. Eichberger (admitted pro hac vice)
                                                    650 Poydras Street
                                                    Suite 1800
                                                    New Orleans, LA 70130-6146
                                                    Tel.: (504) 310-2024
                                                    Fax: (504) 310-2022
                                                    Email: neichberger@proskauer.com


                                                     Attorneys for Defendants




                                                3
   Exhibit A

[Proposed Order]
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:                                                         :
                                                               :
                                                               :
         TRANSCARE CORPORATION, et al.,                        : Chapter 7
                                                               : Case No. 16-10407 (SMB)
                                                               : (Jointly Administered)
                                    Debtors.                   :
---------------------------------------------------------------x
SALVATORE LAMONICA, as Chapter 7                               :
Trustee for the Estates of TransCare                           :
Corporation, et al.,                                           :
                                                               :
                                    Plaintiff,                 :
                                                               : Adv. Proc. No. 18-1021 (SMB)
                  - against -                                  :
                                                               :
LYNN TILTON, PATRIARCH PARTNERS                                :
AGENCY SERVICES, LLC, PATRIARCH                                :
PARTNERS, LLC, PATRIARCH PARTNERS                              :
MANAGEMENT GROUP, LLC, ARK II CLO                              :
2001-1 LIMITED, TRANSCENDENCE                                  :
TRANSIT, INC., and TRANSCENDENCE                               :
TRANSIT II, INC.,                                              :
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------x
                                   [PROPOSED] ORDER GRANTING
             DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

       Upon Defendants’ Motion for Partial Summary Judgment (the “Motion”); and the Court

having considered the Motion and Plaintiff’s Opposition to the Motion, Defendants’ Reply, and

the arguments of counsel concerning the Motion at a hearing before the Court on July 22, 2019

(the “Hearing”); and after due deliberation thereon; and good and sufficient cause appearing

therefore;
       IT IS HEREBY ORDERED THAT:

       1.      The Court finds that the legal and factual bases for the Motion have been

established. There are no genuine issues of material fact as to Counts I, III, IX, XII, XIII (as to

Defendant Patriarch Partners Agency Services, LLC (“PPAS”)) and XIV.

       2.      The Motion is GRANTED as set forth herein.

       3.      Judgment is granted in favor of Defendants as to Counts I, III, IX, XII and XIV of
               the Amended Complaint [Dkt. 53].

       4.      Judgment is granted in favor of PPAS as to Count XIII of the Amended Complaint.

       5.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.


DATED: __________________, 2019
       New York, New York



                                             __________________________________________
                                             THE HONORABLE STUART M. BERNSTEIN
                                             UNITED STATES BANKRUPTCY JUDGE




                                                 2
